COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
                                                                  No. 08-08-00049-CV
                                                  §
                                                                     Appeal from the
 IN THE INTEREST OF I.L., A CHILD.                §
                                                               65th Judicial District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                   (TC# 2003CM5921)
                                                  §


                                  MEMORANDUM OPINION

         Rigoberto Lerma attempts to appeal from the trial court’s ruling, granting a petition to

terminate his parental rights. Finding that the trial court has not entered a final order in the case,

we dismiss the appeal for want of jurisdiction.

         The trial court orally granted a petition terminating Mr. Lerma’s parental rights regarding

I.L. at the close of a termination hearing on January 17, 2008. Mr. Lerma filed a notice of appeal

on January 24, 2008. There is no record that a final appealable order has been entered by the trial

court.

         Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable. TEX .CIV .PRAC.&REM .CODE ANN . § 51.012 (Vernon

1997) and § 51.014 (Vernon Supp. 2007); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso

1997, no pet.). Given the absence of a final appealable order in this case, we dismiss the appeal

for want of jurisdiction.
May 15, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                             -2-